 1   XAVIER BECERRA
     Attorney General of California
 2   SUSAN M. CARSON
     Supervising Deputy Attorney General
 3   CAROLYN O. TSAI
     Deputy Attorney General
 4   State Bar No. 239631
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3539
 6    Fax: (415) 703-5480
      E-mail: Carolyn.Tsai@doj.ca.gov
 7   Attorneys for Respondents
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                  SAN FRANCISCO DIVISION
11

12

13   WILLIAM KAPPELMAN,                                Case No. 3:18-cv-03104-RS
14                                Petitioner, STIPULATION AND [PROPOSED]
                                              ORDER CONTINUING HEARING ON
15              v.                            MOTION TO DISMISS AND
                                              CONTINUING CASE MANAGEMENT
16                                            CONFERENCE
     CALIFORNIA UNEMPLOYMENT
17   INSURANCE APPEALS BOARD,
     PATRICK HENNING, Director,
18   Employment Development Department, and
     EMPLOYMENT DEVELOPMENT
19   DEPARTMENT,,
20                                 Respondents.
21

22

23

24

25

26

27

28
                                                   1
                                            Stipulation and [Proposed] Order re Continuances (3:18-cv-03104)
 1         Pursuant to Rule 7-12 and 16-2(e) of the Northern District of California Local Rules,

 2   Petitioners and Respondents, through their counsel of record, hereby stipulate as follows:

 3        (1) Respondents’ motion to dismiss is set to be heard on November 8, 2018 at 1:30 p.m.

 4        (2) A case management conference is set for November 29, 2018 at 11:00 a.m.

 5        (3) Counsel for Respondents is unexpectedly unavailable from October 26, 2018 until

 6   November 2, 2018 and on November 8, 2018. Foremost, counsel is unavailable during this time

 7   because a discovery dispute in another matter, I.N. v. Kent, 3:18-cv-03099-WHA, resulted in an

 8   October 23, 2018 Court order in the matter which requires the parties to complete several

 9   depositions in one week. In the same case, another order from a magistrate judge set a

10   settlement conference on November 2, 2018. Moreover, another deposition had already been

11   scheduled on November 6, 2018, again in the same matter, and cannot be moved. In short, the

12   events in this other matter have overwhelmed Respondents’ counsel’s calendar for the last week

13   of October and the first week of November.

14         (4) The parties, through their counsel of record, have met and conferred, and based on that,

15   stipulate that the hearing on Respondents’ motion to dismiss be continued to December 6, 2018

16   at 1:30 p.m. The parties further stipulate that Petitioners’ brief in opposition to the pending

17   motion to dismiss will be filed and served no later than November 8, 2018, and Respondents’

18   brief in reply to the opposition will be filed and served no later than November 21, 2018. The

19   parties further stipulate that the case management conference be continued to December 20, 2018

20   at 11:00 a.m., with telephonic appearances, and that the joint case management conference

21   statement shall be filed no later than December 13, 2018.

22         IT IS SO STIPULATED.

23   Dated: October 26, 2018                                _/s/ Carolyn O. Tsai______
                                                           Carolyn O. Tsai
24                                                         Attorney for Respondents
25
     Dated: October 26, 2018                                  /s/ Veronica Kontilis____
26                                                         Veronica Kontilis
                                                           Attorney for Petitioner
27

28
                                                       2
                                                Stipulation and [Proposed] Order re Continuances (3:18-cv-03104)
 1   Having considered the above stipulation of the parties, and for good cause shown, the hearing for

 2   Respondents’ motion to dismiss, currently set for November 8, 2019, is continued to December 6,

 3   2018 at 1:30 p.m., and the case management conference currently set for November 29, 2018 is

 4   continued to December 20, 2018 at 11:00 am., with telephonic appearances. The joint case

 5   management conference statement shall be filed no later than December 13, 2018.

 6        PURSUANT TO STIPULATION, IT IS SO ORDERED.

 7
             10/29/18
     Dated: ___________________________                  __________________________
 8                                                       The Hon. Richard Seeborg
 9
           * All parties shall appear telephonically and must contact Court Conference at
10         (866) 582-6878 at least one week prior to the Conference to arrange their
11         participation

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
                                              Stipulation and [Proposed] Order re Continuances (3:18-cv-03104)
